the judgment of conviction or his sentence and he has not demonstrated
                any error, we
                              ORDER the judgment of conviction AFFIRMED.




                                        Hardesty


                poh.ut
                Parraguirre                             Cherry



                cc: Hon. Patrick Flanagan, District Judge
                     Washoe County Public Defender
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                   2
(0) 1947A